DETAILED ACTION
This office action is in response to communication filed on 7 April 2021.

Claims 1, 3, 6 – 9, 11 – 17, 20, and 22 – 26 are presented for examination.

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 7 April 2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
In the response filed 7 April 2021, Applicant amended claims 1, 15 – 17, and 22.  Applicant cancelled claims 2, 4, 5, 10, 18 – 19, and 21. Claims 23 – 26 are new.


Response to Arguments
Applicant's arguments filed 7 April 2021 have been fully considered but they are not persuasive. 

In remarks regarding independent claims 1, 15, 16, and 17, Applicant argues that the cited prior art does not disclose detecting shelf identification information identifying a shelf.  

In previous remarks regarding independent claims 1, 15, 16, and 17, Applicant argued that the cited prior art does not disclose detecting whether customer brings a palm of customer’s hand toward the customer’s face while holding the product based on distance information.  Examiner respectfully disagrees.  Applicant is still claiming a limitation that describes distance to a target, but not the distance from anything else.  Distance implies that there are two points to measure between.  The limitation only requires that the distance be between the target and one other point.  Applicant’s specification also does not illuminate this description any further.  Therefore, Examiner feels that Moon’s detection of changes in body orientation depending on distance from camera axis and Fukaya’s use of coordinates for customer’s hand as part of determining if holding the product disclose Applicant’s amended claim language.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 8 – 9, 11, 15 – 17, 20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Japanese Publication 2011/253344 (machine translated to English) (hereinafter, Fukaya) in view of U.S. Pat. US 8,219,438 (hereinafter, Moon) in view of U.S. P.G. Pub. 2008/0319835 (hereinafter, Tsuji).

Regarding claim 1, Fukaya teaches a customer behavior analysis system comprising: at least one memory configured to store instructions; and at least one processor configured to execute the instructions to (¶ 244, “ln each above-mentioned embodiment, each component may be realized by being constituted by hardware for exclusive use or running a program about a component realizable by software. For example, each component may be realized when program execution parts, such as CPU, read and run the software program recorded on recording media, such as a hard disk and semiconductor memory”):
acquire input image information on an image taken of a presentation area where a product is presented to a customer (¶ 27, “Customer buyer behavior information is information obtained from the image which photoed the regions (for example, a counter, a showcase, etc.) where the goods in a store are displayed, for example. Customer buyer behavior information may be considered to be what is called metadata acquired from the image. Although an image is usually video, they may be a plurality of still pictures photoed to fixed or unfixed timing etc. Acquisition and accumulation of the customer buyer behavior information from an image may be performed in the combination of viewing and care power, looking at the image which the user photoed. It may carry out automatically using an image processing etc. Here, the case where the customer buyer behavior information automatically obtained from the image by the image detector 109 mentioned below is accumulated is mentioned as an example, and is described.”).
Fukaya does not explicitly teach detection of customer bringing the product towards the face, but does teach that customer holds the product (¶ 29, “As long as contact related information is information which shows that contact to goods was performed, it may be what kind of information. For example, it may be the information which shows the existence of contact and may be the information which comprises contact time of onset, end time of contact, or its both. It may be the information containing the contact continuation time which is the time which contact is continuing. The information which shows the number of times of contact, etc. may be sufficient. When goods identification information is included in customer buyer behavior information, goods here are goods which the goods identification information included in customer buyer behavior information including contact related information, for example shows.”).  However, in the analogous art of behavior tracking users in a retail store, Moon teaches detect whether the customer brings the product toward the customer’s face while holding the product (see at least Fig. 22, the camera stills in the second row demonstrate a person picking up a product off the shelf and moving it towards their face with their palm upward) (see also: Fig. 25, items 907, which describes the action of picking up and looking, which similarly indicate the action of palm towards the face when holding an item to express interest) (col 14, lines 62-67, “a top-down camera is used to capture the body image sequence 715; the appearance changes due to the changes in body orientation depend on the distance from the camera axis in the top-down body camera view.”).
Fukaya further teaches:
detect shelf identification information, based on the input image information, the shelf identification information (¶ 237, “The information about the goods arranged at the shelf space etc. is obtained, and the goods size management information mentioned above using this information and consumption display-conditions management information are created, and it may be made to accumulate them in the arrangement size management information storage section 102”).  Fukaya does not explicitly teach that identification information identifies a shelf.  However, in the analogous art of customer shopping analysis, Tsuji teaches identifying a shelf displaying the product (¶ 58, “At S140, the store terminal 11 stores the interest information, which concerns the commodity shelf of interest to the customer and is referred to as interest information for the commodity shelf for illustrative purposes, in the storage section 17. The interest information includes a group of data such as an ID capable of identifying a customer, a date indicating the date of storage, and information capable of specifying or otherwise identifying the commodity shelf of interest at S135.”) (¶ 62, “The current-visit interest information field 55 displays a commodity shelf determined to be of interest to the customer at S135 and a commodity determined to be of interest to the customer at S155 and S160. The current-visit interest information field 55 sequentially displays names of commodity shelves and commodities each time S135, S155, and S160 are performed. According to the information displayed in the current-visit interest information field 55, the sales assistant can immediately understand the information about commodity shelves that are of interest to the customer during the current visit and take action based on the information.”) (Examiner note: commodity shelf of interest is identifying a shelf).
Fukaya further teaches:
generate customer behavior analysis information containing a result of the detection whether the customer brings the product toward the customer’s face while holding the product, a purchase result of the product by the customer, and the shelf identification information (¶ 85, “The image detector 109 performs detection of the existence of the contact to goods, and detection of whether the contacted goods were purchased for every customer using the sell-commodities image stored in the sell-commodities picture storing part 108. [for example by the image detector 109 comparing inter-frame / of a sell-commodities image /, and asking for difference etc. Detect and take out a region with the motion in an image, and The image of this region, A customer detects the goods identification information matched with the goods image which carried out the pattern matching of the goods image for every goods prepared for the storage medium etc. which are not illustrated preliminarily by matching with goods identification information based on the color and the form, and was judged to correspond as identification information on goods with contact. Usually, if a user takes goods in his hand, goods can be specified as mentioned above from the image of the product moving. The processing which detects the movement region in an image is publicly known as art, such as move detection of MPEG etc. …Preliminarily Or the position (for example, coordinates and an area) of the goods in a sell-commodities image, Goods identification information etc. are matched and it manages, and a motion of a customer’s hand is detected from a sell-commodities image, and it may be made to obtain the identification information on the goods which the customer touched from the coordinates in the image which shows a motion of a hand and the position of goods, etc. A goods image and the image to match can also judge, for example that the customer returned goods to the shelf by having returned to the position before a customer contacts”).   Moon also discloses a purchasing result from detection of interest (col 10, lines 40-42, “Actual purchase can be detected in the purchase detection 781 step, based on the visual changes detected from the shelf space and the shopping cart.”), and teaches more explicitly whether the customer brings the product toward the customer’s face while holding the product (see at least Fig. 22, the camera stills in the second row demonstrate a person picking up a product off the shelf and moving it towards their face with their palm upward) (see also: Fig. 25, items 907, which describes the action of picking up and looking, which similarly indicate the action of palm towards the face when holding an item to express interest) (col 14, lines 62-67, “a top-down camera is used to capture the body image sequence 715; the appearance changes due to the changes in body orientation depend on the distance from the camera axis in the top-down body camera view.”).
Fukaya further teaches: 
recognize behavior of the customer corresponding to each of the shelf identification information, based on the customer behavior analysis information (¶ 83, “The sell-commodities image which is an image which photoed the situation of selling a plurality of goods which a plurality of goods identification information included in customer buyer behavior information shows is stored in the sell-commodities picture storing part 108. A sell-commodities image is an image photoed with cameras, such as a video camera, for example. The image photoed with a plurality of cameras may be sufficient as a sell-commodities image. A sell-commodities image is an image which copied the counter where goods are arranged, the showcase, etc., for example.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the detection of looking at a product based on palm moving toward the face of Moon with the behavioral monitoring of customers in the store of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of explicit gesture analysis to determine the exact behavior and inferences to make from that behavior.  A customer might hold an item, but it could be because they are moving one item out of the way to get to another.  The gesture of holding an item with the palm up towards the face more clearly indicates interest because a person is clearly looking at and inspecting the product to make a decision.  This addition would result in more accurate determinations as to whether a customer is interested in a product and to what degree.
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the shelf identification of Tsuji with the behavioral monitoring of customers in the store of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of utilizing more specific information about the products and where they are located.  This would help produce higher sales because the information about the products is important, but the specific shelf location of those products makes it easier to determine where to guide customer foot traffic.

Regarding claim 3, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 1.  Fukaya teaches wherein the at least one processor is further configured to execute the instructions to: track an action of a hand of the customer; and when the hand of the customer touches the product, determine that the customer is holding the product (¶ 85, “Usually, if a user takes goods in his hand, goods can be specified as mentioned above from the image of the product moving. The processing which detects the movement region in an image is publicly known as art, such as move detection of MPEG etc. …Preliminarily Or the position (for example, coordinates and an area) of the goods in a sell-commodities image, Goods identification information etc. are matched and it manages, and a motion of a customer’s hand is detected from a sell-commodities image, and it may be made to obtain the identification information on the goods which the customer touched from the coordinates in the image which shows a motion of a hand and the position of goods, etc. A goods image and the image to match can also judge, for example that the customer returned goods to the shelf by having returned to the position before a customer contacts.”). 

Regarding claim 6, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 1.  Fukaya teaches wherein the at least one processor is further configured to execute the instructions to: recognize the customer; and generate information about the recognized customer as the customer behavior analysis information (¶ 17, “It is the buyer behavior analysis device further provided with the victory-or-defeat judgment part which judges the victory or defeat of the goods which goods identification information shows, and the goods which designated-goods identification information shows, and the victory-or-defeat outputting part which outputs the judgment result of a victory-or-defeat judgment part.”) (¶ 18, “This composition can show which goods were purchased more between the goods contacted by the same customer.”).  

Regarding claim 8, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 1.  Fukaya teaches wherein the purchase result of the product contains whether the customer has put the product in a shopping cart or a shopping basket (¶ 227, “The image detector 109, [ a shopping cart or a shopping basket ] After the pattern matching of shape or a color detected within the frame image and the contact to goods was detected, When the position of a user’s hand overlaps with the position of a shopping cart or a shopping basket, a customer puts the goods which contacted into a shopping cart or a shopping basket, and it is judged that the purchase of goods was determined.”). 

Regarding claim 9, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 1.  Fukaya teaches wherein the purchase result of the product contains whether the customer has put the product back to a placement position of the product (¶ 239, “it may be made to obtain the information which shows the existence of contact and the existence of purchase to goods by using the above behavior detecting apparatus. For example, it is possible to obtain the information which shows [ whether goods were taken in their hand and ] whether it was put in by the shopping basket by arranging a sensor near the showcase of goods and detecting change of the position of goods (were purchased or not?) (were contacted or not?).”) (Note: not purchasing indicates not putting in cart, which indicates putting product back). Moon also teaches determining if customer has returned product to shelf (col 10, lines , “The interaction recognition 779 step identifies such interaction behaviors with products--picking up products, reading the prices or label, or returning the products to the shelf.”).

Regarding claim 11, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 1.  Fukaya teaches wherein the at least one processor is further configured to execute the instructions to: calculate a rate at which the customer has looked at the label of the product and a rate at which the customer has purchased the product (¶ 17, “The number of times of purchase of the goods which the goods identification information at the time of contacting the goods which the designated-goods identification information that the customer in contact with the goods which goods identification information shows is the goods identification information specified preliminarily shows. Acquire the number of times of purchase of the goods which designated-goods identification information shows using customer buyer behavior information, and there is with comparison of the acquired number of times of purchase.”). 

Regarding claims 15 and 16, the claims recite substantially similar limitations to claim 1.  Therefore, claims 15 and 16 are similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 17, the claim recites substantially similar limitations to claim 1, with the addition of a limitation describing a shelf placed to present a product to a customer.  This is also taught by Fukaya (¶ 36, “Arrangement size information is information which shows the area etc. of the number (the number of sequences) by which the goods in the length of the shelf with which the goods which the goods identification information on 1 in the showcase in a store shows are arranged, and the length direction of a showcase are arranged, or the surface turned to the customer side.”).  Therefore, claim 17 is similarly rejected for the reasons set forth above with respect to claim 1.

Regarding claim 20, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 1.  Moon teaches wherein the at least one processor is further configured to execute the instructions to: calculate an average time the customer brings the product towards the customer’s face and looks at the label of the product (col 17, lines 31-50, “The interaction recognition 779 step identifies the product 191 or the brand with which the shopper is currently interacting, and the gaze estimation 985 confirms whether the shopper is currently paying attention to the product 191 or other products. This procedure effectively identifies the target 982 of the interest and the duration 983 of the interest which comprise the fine level interest estimate 977.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the detection of looking at a product based on palm moving toward the face of Moon with the behavioral monitoring of customers in the store of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of explicit gesture analysis to determine the exact behavior and inferences to make from that behavior.  A customer might hold an item, but it could be because they are moving one item out of the way to get to another.  The gesture of holding an item with the palm up towards the face more clearly indicates interest because a person is clearly looking at and inspecting the product to make a decision.  This addition would result in more accurate determinations as to whether a customer is interested in a product and to what degree.

Regarding claim 22, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 1.  Fukaya teaches wherein the at least one processor is further configured to execute the instructions to: for the each shelf identification information, calculate a rate and an average time the customer stops at the identified shelf (¶ 42, “The number of times of contacting to goods may count the case where each customer contacts the same goods once [ at least ] or more for example, after stopping to the region to which goods are arranged before leaving among 1 time, and may count it by the number of times of contacting. The number of times of contacting to goods may count the case where the customer of 1 contacts at least one or more goods after stopping to the region to which goods are arranged before leaving, as one contact regardless of some of number of times of contact”) (¶ 226, “Contact start time is acquired from the information on the time code in a sell-commodities image, etc. The coordinates of the position at which the user’s hand stopped are acquired, and it detects from the region management information which mentioned above this region that is included as for coordinates, and obtains region management information for the "brand name" matched with that region. For example, when it is detected that the hand is placed at the region 003 of Fig.24 for a definite period of time, the image detector 109 acquires the "SOFURE skin care body soap" whose the "region ID" is the "brand name" of the record which is "003" from the region management information shown in Fig.25. The obtained information is memorized temporarily to the storage medium etc. which are not illustrated. After that, when a motion of a hand is detected and it is detected that the hand stopped at the same region again, it judges that goods were put on the original position, and acquires contact finish time”).


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fukaya in view of Moon in view of Tsuji and further in view of U.S. P.G. Pub. 2010/0287057 (hereinafter, Aihara).

Regarding claim 7, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 1, but none of these explicitly teaches analyzing traffic flow of a customer.  However, in the analogous art of customer shopping tracking, Aihara teaches wherein the at least one processor is further configured to execute the instructions to: recognize a traffic flow of the customer; and generate information about the analyzed flow of the customer as the customer behavior analysis information (see Fig. 11) (¶ 105, “FIG. 11 shows an example of an in-store traffic diagram. A shopper enters the store at 10:31 (ten thirty-one) and obtains contents associated with items from the electronic shelf labels (ESL) at the time points, 10:39, 10:43, 10:50, 10:53, and 10:59, respectively, and they are recorded as time stamp information. It is also possible to record that the checkout is performed at the time point 11:09 in the end. Therefore, the order of photographing is recorded, too.”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the traffic flow analysis of Aihara with the behavioral monitoring of customers in a store of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of viewing the entirety of the behavior through analysis of a customer’s path throughout the store.  This is inherently beneficial, because a customer may pick up and put down an item, but that may be a result of their path through the store to see other items.  One having the whole picture of a customer’s behavior allows a better analysis and prediction for how to best please the customer and make more sales.

Claims 12 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya in view of Moon in view of Tsuji and further in view of U.S. P.G. Pub.  20090006286 (hereinafter, Angell).

Regarding claim 12, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 1, but none of these explicitly teaches collecting personal customer preferences.  However, in the analogous art of video monitoring customer behavior, Angell teaches wherein the at least one processor is further configured to execute the instructions to: store preference information on the customer; and determine a correlation between the customer behavior analysis information and the preference information on the customer (¶ 130, “a global profile includes data on the customer's interests, preferences, and affiliation. The profiled past may also comprise retrieving purchased data. Various firms provide data for purchase, which is grouped or keyed to presenting a lifestyle or life stage view of customers by block, group or some other baseline parameter. The purchased data presents a view of the customer based on aggregation of data points, such as, but not limited to geographic block, age of head of household, income level, number of children, education level, ethnicity, and buying patterns.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the personal information collected about the customer of Angell with the in store behavioral analysis of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of better performance in predicting user behavior through the use of well-rounded information about each customer.  This would increase sales and reduce time to determine users behavior based on collecting more information than what is presented in store.

Regarding claim 13, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 1, but none of these explicitly teaches collecting personal information about the customer.  However, in the analogous art of video monitoring customer behavior, Angell teaches wherein the at least one processor is further configured to execute the instructions to: store attribute information on the customer; and determine a correlation between the customer behavior analysis information and the attribute information on the customer (¶ 130, “a global profile includes data on the customer's interests, preferences, and affiliation. The profiled past may also comprise retrieving purchased data. Various firms provide data for purchase, which is grouped or keyed to presenting a lifestyle or life stage view of customers by block, group or some other baseline parameter. The purchased data presents a view of the customer based on aggregation of data points, such as, but not limited to geographic block, age of head of household, income level, number of children, education level, ethnicity, and buying patterns.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the personal information collected about the customer of Angell with the in store behavioral analysis of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of better performance in predicting user behavior through the use of well-rounded information about each customer.  This would increase sales and reduce time to determine users behavior based on collecting more information than what is presented in store.

Regarding claim 14, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to claim 10, but none of these explicitly teaches collecting personal information about the customer.  However, in the analogous art of video monitoring customer behavior, Angell teaches wherein the at least one processor is further configured to execute the instructions to: store purchase history information on the customer; and determine a correlation between the customer behavior analysis information and the purchase history information on the customer (¶ 130, “a global profile includes data on the customer's interests, preferences, and affiliation. The profiled past may also comprise retrieving purchased data. Various firms provide data for purchase, which is grouped or keyed to presenting a lifestyle or life stage view of customers by block, group or some other baseline parameter. The purchased data presents a view of the customer based on aggregation of data points, such as, but not limited to geographic block, age of head of household, income level, number of children, education level, ethnicity, and buying patterns.”). 
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the personal information collected about the customer of Angell with the in store behavioral analysis of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of better performance in predicting user behavior through the use of well-rounded information about each customer.  This would increase sales and reduce time to determine users behavior based on collecting more information than what is presented in store.

Claims 23 – 26 are rejected under 35 U.S.C. 103 as being unpatentable over Fukaya in view of Moon in view of Tsuji and further in view of U.S. P.G. Pub. 2012/0030081 (hereinafter, Ross).

Regarding claim 23, Fukaya, Moon, and Tsuji teach the customer behavior analysis system according to Claim 1.  None of these explicitly teaches extracting conversation of a customer. However, in the analogous art of analyzing customer behavior, Ross teaches wherein the at least one processor is further configured to execute the instructions to: extract a feature of a conversation of the customer; and generated the customer behavior analysis information contains the extracted feature of the conversation of the customer (¶ 6, “The assisting includes collecting, by a data collection system, current data, and the collecting includes collecting, by the data collection system, current physiological activity data and assessing, by a data manipulation system, the likelihood of vulnerability to a predetermined undesired financial behavior based at least in part on comparing, by the data manipulation system, a combined historical behavior pattern with the collected current data, the combined historical behavior pattern comprising a correlation between historical physiological activity data and historical financial activity data.”) (¶ 84, “the collected historical data is combined. For example, in some embodiments, the historical physiological activity data, the global positioning data, the temporal data and any other historical data collected are combined, thereby establishing a combined historical behavior pattern. The combined historical behavior pattern, in some embodiments, includes at least a baseline behavior pattern and an excited behavior pattern. The baseline behavior pattern represents combinations of variables, that is, combinations of physiological data, global positioning data, and temporal data where the customer was less vulnerable to undesired financial behavior. The excited behavior patter represents combination of variables, that is, combination of physiological data, global positioning data, and temporal data where the customer was more vulnerable to undesired financial behavior. Of course, without taking into account the historical financial data, in some cases, it may be difficult to discern the distinction between the baseline behavior pattern and the excited behavior pattern. However, in some embodiments, the distinction is made based on known indicators for undesired financial behavior. For example, in one embodiment, heightened physiological activity is known as an indicator for higher vulnerability. Likewise, locations proximal shopping complexes are known as an indicator for higher vulnerability.”) (¶ 133, “In various embodiments, the one or more sensors is or includes other types of biosensors, such as, for example, voice pitch, tone, amplitude, frequency, specific word recognition, that is, speech emotion recognition and the like”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the voice analysis for customer behavior analysis of Ross with the in store behavioral analysis of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of a more accurate determination of user intent by analyzing the actual emotion through the voice quality of the user.

Regarding claim 24, Fukaya, Moon, Tsuji, and Ross teach the customer behavior analysis system according to Claim 23.  Ross teaches wherein the feature of the conversation of the customer is extracted based on a recognized voice input of the customer (¶ 133, “In various embodiments, the one or more sensors is or includes other types of biosensors, such as, for example, voice pitch, tone, amplitude, frequency, specific word recognition, that is, speech emotion recognition and the like”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the voice analysis for customer behavior analysis of Ross with the in store behavioral analysis of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of a more accurate determination of user intent by analyzing the actual emotion through the voice quality of the user.

Regarding claim 25, Fukaya, Moon, Tsuji, and Ross teach the customer behavior analysis system according to Claim 23.  Ross teaches wherein the feature of the conversation of the customer is at least one of loudness, pitch, or tempo of the customer’s voice (¶ 133, “In various embodiments, the one or more sensors is or includes other types of biosensors, such as, for example, voice pitch, tone, amplitude, frequency, specific word recognition, that is, speech emotion recognition and the like”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the voice analysis for customer behavior analysis of Ross with the in store behavioral analysis of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of a more accurate determination of user intent by analyzing the actual emotion through the voice quality of the user.

Regarding claim 26, Fukaya, Moon, Tsuji, and Ross teach the customer behavior analysis system according to Claim 23.  Ross teaches wherein the at least one processor is further configured to: detect an emotion of the customer or excitement of the conversation based on the extracted feature of the conversation, and wherein the generated customer behavior analysis information contains a result of the detected emotion of the customer or excitement of the conversation of the customer(¶ 133, “In various embodiments, the one or more sensors is or includes other types of biosensors, such as, for example, voice pitch, tone, amplitude, frequency, specific word recognition, that is, speech emotion recognition and the like”).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date to combine the voice analysis for customer behavior analysis of Ross with the in store behavioral analysis of Fukaya.  One of ordinary skill in the art would have been motivated to combine these teachings for the benefit of a more accurate determination of user intent by analyzing the actual emotion through the voice quality of the user.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA GURSKI whose telephone number is (571)270-5961.  The examiner can normally be reached on Monday to Thursday 8am to 6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AMANDA GURSKI/Primary Examiner, Art Unit 3623